Citation Nr: 1428519	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-07 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right shoulder impingement syndrome, status post acromioplasty.

2.  Entitlement to a separate compensable evaluation is for right shoulder neurological symptoms.

3.  Entitlement to an evaluation in excess of 20 percent for residuals of a gunshot wound to left shoulder with clinical evidence of rotator cuff tear, weakness, and limitation of motion.

4.  Entitlement to a separate compensable evaluation is for left shoulder neurological symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1986 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The questions whether the Veteran is entitled to separate compensable evaluations for any neurological manifestations of the right and left shoulder disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's service-connected right shoulder disability has not demonstrated a limitation of right arm motion midway between side and shoulder level or to 25 degrees from side.  

2.  During the entire appeal period, the Veteran's residuals of a left shoulder gunshot wound have not been manifested by evidence of a severe muscle injury or limitation of arm motion to 25 degrees from side.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for impingement syndrome of the right shoulder, status post acromioplasty, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).

2.  The criteria for an evaluation in excess of 20 percent for residuals of gunshot wound to left shoulder with clinical evidence of rotator cuff tear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.56, 4.71a, Diagnostic Codes 5201, 5301 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2006 and August 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in July 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested.  The Board notes that the Veteran's representative argues in a May 2014 brief that the September 2011 VA examination should be considered inadequate as the examiner provided a medical opinion as to whether the bilateral shoulder disabilities should be service connected, and as such, calls into question the thoroughness of the claims review by the examiner.  

The Board finds the September 2011 VA examination adequate for adjudication purposes.  The VA examiner has provided a thorough assessment of the Veteran's right and left shoulder function with respect to orthopedic disability.  Neither the Veteran nor his representative has identified any errors in the VA examination with respect to the assessment of the current severity of his service-connected shoulder disabilities.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting higher ratings for already established service-connected disabilities, the present disability levels are the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings, however, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Veteran's right shoulder disability is currently evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201 based on a limitation of arm motion. 

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2012). A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  The Veteran is reported to be right handed.

Limitation of motion of the major shoulder to shoulder level warrants a 20 percent evaluation for either arm.  Motion limited to a point midway between the side and shoulder level warrants a 30 percent evaluation for the major arm and a 20 percent evaluation for the minor arm.  Finally, motion no more than 25 degrees from the side warrants a 40 percent rating for the major arm and a 30 percent rating for the minor arm. 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

A full range of shoulder motion is shown when forward elevation (flexion) is to 180 degrees; abduction is to 180 degrees, external rotation is to 90 degrees and internal rotation is to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

The Veteran's left shoulder disability has been evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5301-5201 for muscle injury of the shoulder girdle and arm, Group I.  See 38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].     

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  Under Diagnostic Code 5301 a muscle injury of the shoulder girdle is rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d).
 
The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  The provisions of 38 C.F.R. § 4.56 provide that the type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56 (d)(2). 

A severe muscle injury is a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Service department records or other evidence would show hospitalization for a prolonged period for treatment of wound and there would be consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  

A severe muscle injury would show ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles would swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function. 

If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  See 38 C.F.R. § 4.56 (d).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

The Veteran suffered a low velocity gunshot wound to the left shoulder in December 1987.  He was seen for evaluation at civilian facility.  He was seen in the emergency room of a Navy hospital three days later for evaluation for bullet removal.  Physical examination at that time demonstrated a small entrance wound to left deltoid region and a small area of purpura around the wound.  X-rays showed bullet fragments.  Assessment was gunshot wound with bullet intact.  

CT scan of left shoulder in February 1988 demonstrated 1 1/2 centimeter bullet fragment in the anterior aspect of the humeral head at the level of the superior aspect of the bicipital groove, a 2-3 millimeter fragment in the posterior lateral cortex, a second slightly larger fragment posteriorly laterally and inferiorly, and several (5-8) 2 millimeter fragments in the soft tissues posterior to the humeral head.  No displaced fractures were identified.  

Arthroscopy and debridement was performed in March 1988. 

In May 1988, arthroscopy of the left shoulder demonstrated a very small area of chondromalacial changes measuring approximately 1.5 centimeters in the anterior superior aspect of the glenoid labrum.  There was no corresponding involvement of the humeral head and the etiology of this area of chondromalacia was unable to be determined with certainty.  There was no evidence of any protrusion of the bullet fragments.  The surgeon concluded that there was no evidence of intra-articular pathology due to the gunshot wound and that, in fact, there was no evidence of any synovitis and the humeral head and glenoid appeared normal except for a small area of chondromalacia on the anterior superior glenoid.  

Physical examination in February 1989 showed full range of shoulder motion and motor strength 5/5.      

At the October 2007 VA examination, the Veteran demonstrated right shoulder flexion from zero to 140 degrees without pain and 150 degrees with pain.  Abduction was from zero to 90 degrees without pain and up to 110 degrees with pain.  The Veteran demonstrated left shoulder flexion from zero to 100 degrees without pain and up to 120 with pain.  Left shoulder abduction was from zero to 90 degrees without pain and up to 100 degrees with pain.  There was no fatigability and muscle strength was 5/5.  The left shoulder joint spaces were preserved, the bones did not show destruction, and overlying soft tissues were unremarkable.  There were few scattered radiopacities overlying the left humeral head as likely as not from retained shrapnel.

At the September 2011 VA examination, the Veteran demonstrated right shoulder flexion from zero to 90 degrees with pain at 60 degrees.  Right shoulder abduction was from zero to 80 degrees with pain at 60 degrees.  The Veteran demonstrated left shoulder flexion from zero to 70 degrees with pain at 45 degrees.  Left shoulder and abduction was from zero to 60 degrees with pain at 45 degrees.  Muscle strength was 4/5 in both shoulders on flexion and abduction.  Although the examiner noted pain during range of motion testing, there was no additional decrease in motion noted with repetitive use.  Thus, there was no additional limitation due to pain noted on VA examination.

Applying all of the appropriate diagnostic codes, the objective assessment of the Veteran's service-connected right and left shoulder disabilities suggests that he does not have sufficient orthopedic symptoms so as to warrant evaluations in excess of 20 percent 38 C.F.R. § 4.71a, Diagnostic Codes 5201 and 5301.  The evidence does not show a limitation of right arm motion midway between side and shoulder level or to 25 degrees from side.  The evidence also does not show a severe left shoulder muscle injury or a limitation of left arm motion to 25 degrees from side.  

The evidence indicates that the Veteran's left shoulder gunshot wound caused a deep penetrating wound due to low velocity missile.  There is, however, no evidence of shattering bone fracture, open comminuted fracture with extensive debridement, prolonged infection, sloughing of soft parts, intermuscular binding and scarring, prolonged hospitalization for wound treatment, consistent complaints of muscle disability.  There is no evidence of ragged, depressed and adherent scars, loss of deep fascia or muscle substance, soft flabby muscles in wound area, abnormal swelling and hardening in contraction, severe impairment in strength, endurance, coordinated movements.  Although there was x-ray evidence of shrapnel, these were not minute multiple scattered foreign bodies indicating intermuscular trauma or explosive effect of the missile.  There is also no evidence of adhesion of scar to bone, diminished muscle excitability, visible or measurable atrophy, adaptive contraction of an opposing muscles, atrophy of muscle groups not in the track of the missile, or induration or atrophy of entire muscle.  

There are no identifiable periods of time during which the Veteran's shoulder disabilities have been shown to be disabling to a degree that would warrant disability evaluations in excess of 20 percent.  Thus higher "staged ratings" are not warranted. 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2013).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds no evidence that the Veteran's service-connected shoulder disabilities present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1). 

The criteria pertaining to shoulder disabilities in the Rating Schedule focus on limitation of arm motion, taking into consideration pain and weakness.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  As the Veteran demonstrated limitation of motion due to pain and weakness, the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.  


ORDER

Entitlement to an evaluation in excess of 20 percent for orthopedic residuals of gunshot wound to left shoulder is denied.

Entitlement to an evaluation in excess of 20 percent for orthopedic manifestations of impingement syndrome of the right shoulder, status post acromioplasty, is denied.


REMAND

At a VA orthopedic consult in March 2008, the Veteran complained of bilateral shoulder pain and intermittent numbness/tingling in bilateral upper arms related to position, i.e., raising his arms above shoulder level.

At an August 2010  VA physical therapy consult the Veteran complained of feeling a tingling sensation in the posterior aspect of the left shoulder with prolonged abduction of the left shoulder.  Physical examination demonstrated diminished light touch sensation over the posterior aspect of the left shoulder and left arm (C7 dermatome) as well as the radial aspect of the right forearm, volar surface of the right forearm, right thumb, and right palm of the hand (C5, C6, C7 dermatomes).  The Veteran noted that he had severe carpal tunnel in the right hand hand).  Bilateral upper extremity reflexes were 2+ except bilateral triceps which were 1+.

In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  In this regard, a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the appellant's service-connected shoulder disabilities include compensable neurological components.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA neurologic examination to ascertain the severity of any neurological manifestations of his service-connected right and left shoulder disorders.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file, Virtual VA records, and VBMS records have been reviewed.  

In accordance with the latest worksheets for rating diseases of the peripheral nerves, the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders.  The examiner must opine whether it is at least as likely as not that any neurological impairment in either shoulder is caused or aggravated by a right shoulder impingement syndrome, or residuals of a left shoulder gunshot wound. A complete rationale for any opinions expressed must be provided.

The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

2.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEREK R. BROWN`
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


